Citation Nr: 1509972	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-27 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the reduction of the disability rating for service-connected diabetes mellitus from 40 percent to 20 percent, effective December 1, 2009, was proper.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1996 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the claims file has been transferred to the Houston RO.  

In December 2012, the Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The Veteran's claim was remanded in April 2014 and has since been returned to the Board for additional development.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus rating was initially assigned in January 2002 and was in effect greater than 5 years at the time of the reduction on December 1, 2009; the greater protections of 38 C.F.R. § 3.344(a) and (b) are therefore applicable in this case. 

2.  The January 2009 VA examination on which the reduction of his diabetes mellitus is predicated was not a "full and complete" evaluation "based on review of the entire record," as the examiner specifically noted that the Veteran's claims file was not available for review at that time. 

3.  The June 2009 rating decision that proposed the reduction, the September 2009 rating decision that finalized the reduction, and the August 2012 statement of the case do not reflect consideration of the provisions of 38 C.F.R. § 3.344, to particularly include whether there was "material improvement" of the Veteran's diabetes mellitus and whether such noted material improvement reflected improvement in the Veteran's ability to function in the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of the Veteran's diabetes mellitus rating from 40 percent to 20 percent, effective December 1, 2009, is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2014); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 

The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995). 

The provisions of 38 C.F.R. § 3.344(a) and (b) further provide certain procedural protections to a Veteran in regards to reductions of rating evaluations.  As noted above, the regulation is applicable if the evaluation was in effect more than five years; otherwise, 38 C.F.R. § 3.344(c) is applicable.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the AOJ's reduction was warranted.  See Kitchens, 7 Vet. App. 320 (1995). 

By way of background, the RO granted service connection for diabetes mellitus in a June 2002 rating decision.  A 40 percent rating was assigned, effective January 11, 2002.  The Veteran appealed the initial rating assigned, which was denied in a December 2003 rating decision.  

In August 2007, the Veteran applied for an increased rating for his diabetes mellitus.  The Veteran underwent a VA diabetes mellitus examination in November 2007.  In a December 2007 rating decision that the Veteran's diabetes mellitus rating was continued at that time, pending future-scheduled examinations.  

In January 2009, the Veteran was afforded another VA diabetes mellitus examination.  The examiner specifically noted that a review of the claims file was "requested by VARO but records not available."  

The Veteran disagreed with the proposed reduction and asked for a pre-determination hearing.  A pre-determination hearing was scheduled on September 23, 2009.  The Board notes, however, there is no signed statement from the Veteran in which he specifically withdrew his request for a pre-determination hearing, nor was one performed.  On September 24, 2009, without checking with the Veteran to clarify whether he still wished to have a pre-determination hearing, the AOJ finalized the reduction of the Veteran's diabetes mellitus rating. 

Upon careful review of the evidence of record, the Board finds that the reduction in this case was not proper.  Because the Veteran's disability rating was in effect for greater than five years, the increased protections of 38 C.F.R. § 3.344(a) and (b) are for application in this case.  The first and foremost protection is that any reduction in rating for an evaluation in effect for greater than 5 years will be based on a "full and complete" examination.  The AOJ made no findings with regards to any of the provisions of 38 C.F.R. § 3.344(a) and (b), including whether there was material improvement and that the material improvement would be maintained in the ordinary conditions of work and life.  In it adjudicatory documents in this case, it is clear that the examination on which the Veteran's reduction is predicated-which the AOJ concedes in its August 2012 statement of the case was the January 2009 VA examination-was not "full and complete," nor "based on a review of the entire record" as there was no claims file review.

Accordingly, the Board finds that the Veteran's diabetes mellitus rating reduction was not proper in this case as the AOJ failed to assure that the VA examination on which the reduction was predicated was a "full and complete" examination that was "based on review of the entire record."  This is in addition the fact that the AOJ did not make the appropriate findings on which a reduction in evaluation could be sustained.  Specifically, the AOJ did not find that there was a material improvement of the Veteran's diabetes mellitus and that such material improvement would be maintained in the ordinary conditions of work and life.  See 38 C.F.R. § 3.344(a), (b). 

In conclusion, the Board finds that the reduction of the Veteran's disability rating for his diabetes mellitus is void ab initio due to the failure of the AOJ to assure the Veteran of a full and complete examination on which the reduction in benefits was based.  As this is a full grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist the Veteran is required.


ORDER

The reduction of the Veteran's rating for his service-connected diabetes mellitus from 40 percent to 20 percent, beginning December 1, 2009, was improper, and the 40 percent evaluation is restored.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


